THE THIRTEENTH COURT OF APPEALS

                                        13-22-00101-CV


                                  Jesus S. Puente
                                         v.
 Secretary of the US Department of Veterans Affairs, An Officer of the United States by
  and through VRM (Vendor Resource Management), Duly Authorized Agent for the
                            Secretary of Veterans Affairs


                                    On Appeal from the
                    County Court at Law No. 5 of Nueces County, Texas
                        Trial Court Cause No. 2021CCV-61583-5


                                          JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s judgment and dismisses the case. The Court orders the

judgment vacated and the case is DISMISSED. No costs are assessed as appellant

filed an affidavit of inability to pay costs.

       We further order this decision certified below for observance.

July 28, 2022